Case 3:18-cv-04978-JD Document 222-3 Filed 09/24/20 Page 1 of 3

COHEMIILSTEIN

Geoffrey Graber
(202) 408-4600
ggraber@cohenmilstein.com

September 24, 2020
Via ECF

The Honorable James Donato

United States District Court for the Northern District of California
450 Golden Gate Avenue

San Francisco, CA 94102

Re: Singer, et al. v. Facebook, Inc., Case No. 3:18-cv-04978
UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

Dear Judge Donato:

In light of newly produced documents and following the depositions of lower-level
executives, Plaintiffs seek to depose Facebook COO Sheryl Sandberg about her unique, first-hand
knowledge of facts central to Plaintiffs’ claims. While Plaintiffs have previously sought
Sandberg’s custodial documents (ECF Nos. 133, 95), new evidence shows Sandber

    
    

 

   

The Parties have met and conferred, and Facebook
for a deposition.

as refused to make San erg avallable

When evaluating objections to apex depositions, courts consider whether the deponent has
unique or special knowledge of relevant facts, and whether “‘other less burdensome avenues for
obtaining the information sought have been exhausted.” Jn re Chase Bank USA, N.A. “Check
Loan” Contract Litig., 2011 WL 5248158, at *1 (N.D. Cal. Nov. 3, 2011) (citations omitted).
Facebook carries a “heavy burden” to prevent Sandberg’s deposition. See Google, Inc. v. Am. Blind
& Wallpaper Factory Inc., 2006 WL 2578277, at *3 n.3 (N.D. Cal. Sept. 6, 2006). Plaintiffs need
only make a “plausible prima facie showing” that Sandberg “may have relevant first-hand
knowledge of relevant matters.” Hunt v. Cont'l Cas. Co., 2015 WL 1518067, at *3 (N.D. Cal. Apr.
3, 2015). Given the newly produced documents, and inabilit
to testify about Sandberg’s despite clear evidence of
Plaintiffs meet this threshold.

          
   
 

1. Ms. Sandberg Has Unique, First-Hand Knowledge of Facts Central to This Litigation.

, Plaintiffs knew Sandberg
FB-SINGER-00173288 at ‘89

 

 
Case 3:18-cv-04978-JD Document 222-3 Filed 09/24/20 Page 2 of 3

COHENMILSTEIN

  

)

 

 

Geoffrey Graber
(202) 408-4600
ggraber@cohenmilstein.com

“. see also ECF No. 133 at 2. What Plaintiffs did not know 1s that Sandberg
FB-SINGER-00255387, at ‘88-89. According to

Id. Sandberg
FB-SINGER-00093233. For instance,

Sandberg also

For instance,

Likewise,

FB-SINGER-00145935 at ‘36. Initially,

. FB-SINGER-00284873.

As Plaintiffs noted before, Sandberg
FB-SINGER-00083058; FB-SINGER-00165792
FB-SINGER-00272365

see also ECF No. 133 at 2. But Plaintiffs now know that

 

Goldman Dep. Tr. at 31:4-32:20.

 

* Plaintiffs will separately seek leave to file the documents referenced herein as Exhibits.

    

 
Case 3:18-cv-04978-JD Document 222-3 Filed 09/24/20 Page 3 of 3

COHEMIILSTEIN

Geoffrey Graber
(202) 408-4600
ggraber@cohenmilstein.com

In sum, Facebook’s documents show that — a

2. Only Sandberg Can Testify to Decisions She Made for Facebook, as Plaintiffs Have
Exhausted Other Avenues for Obtaining This Information.

Though exhaustion is not required, Plaintiffs already deposed two key lower-level
executives before noticing Sandberg’s deposition. See Hunt, 2015 WL 1518067, at *2
methods is an important, but not dispositive, consideration’’).

. See Goldman

Dep. Tr. at 90:22-91:16, 105:18-106:7, 111:14-112:7, 141:5-18; Schultz Dep. Tr. at 69:25-70:15,
83:3-84:20, 110:17-22. Thus, only Sandberg can testify about

 

3. The Burden of Preventing Sandberg’s Deposition Lies with Facebook, And Plaintiffs
Have Made a Prima Facie Showing that Sandberg Should Be Deposed

Precluding a requested deposition of an apex witness is an “extraordinary remedy.” Hunt,
2015 WL 1518067, at *3. And Facebook bears the “heavy burden” of proving that it is entitled to
that remedy. See Google, 2006 WL 2578277, at *3 n.3; see also Hunt, 2015 WL 1518067, at *1
n.1. Conversely, Plaintiffs need only make a plausible showing that Sandberg may personally
know relevant information. Hunt, 2015 WL 1518067, at *3. Indeed, courts in this District have
found that “where a corporate officer may have any first-hand knowledge of relevant facts, the
deposition should be allowed.” Grateful Dead Prods. v. Sagan, 2007 WL 2155693, at *1 n.5 (N.D.
Cal. July 26, 2007) (emphasis original); see also In re NCAA Student-Athlete Name & Likeness
Litig., 2012 WL 174834, at *1 (N.D. Cal. Jan. 20, 2012) (allowing apex deposition because the
witness “likely has first-hand knowledge of the relevant facts”). Here, it is evident from the
documents that because Sandberg was directly involved in

   

 

erson who can answer why
These facts more than suffice for a “plausible prima facie showing” that Sandberg
“may have relevant first-hand knowledge of relevant matters.” Hunt, 2015 WL 1518067, at *3.
Therefore, the Court should order Facebook to make Sandberg available for a deposition.

 

Respectfully submitted,

/s/_Geoffrey Graber
Geoffrey Graber (counsel for Plaintiffs)
ce: Counsel for All Parties (via ECF)
